Exhibit 10.2

LOGO [g75922g61r54.jpg]

PARTNERRE LTD.

2003 NON-EMPLOYEE DIRECTORS SHARE PLAN

Originally Effective May 22, 2003, and As Amended and Restated Effective

February 10, 2005 and May 22, 2009

Section 1. Purpose.

The PartnerRe Ltd. 2003 Non-Employee Directors Share Plan is designed to enhance
the ability of the Company to attract, retain and reward outside directors of
the Company with equitable and competitive compensation opportunities and to
allow outside directors of the Company to share in the share ownership of the
Company.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.

(b) “Alternative Award” shall mean an Award granted pursuant to Section 10.

(c) “Award” shall mean any Option, award of Restricted Shares or Restricted
Share Units, Alternative Award or Other Share-Based Award granted under the
Plan.

(d) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.

(e) “Board” shall mean the board of directors of the Company.

(f) “Change in Control” shall occur when (i) any “person” within the meaning of
Section 13(d) of the Exchange Act, other than the Company, a Subsidiary or any
employee benefit plan(s) sponsored by the Company or any Subsidiary, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 40 percent or more of the then outstanding
Common Shares; (ii) at any time during a period of 12 consecutive months,
individuals who constitute the Board on the effective date of this Plan cease
for any reason to constitute at least a majority thereof, provided that any
person becoming a director subsequent to the effective date of this Plan, whose
election, or nomination for election by the Company’s shareholders, was on the
recommendation or with the approval of at least a majority of the directors
comprising the Board on the effective date of this Plan (either by a specific
vote or by approval of the proxy statement of



--------------------------------------------------------------------------------

the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be, for purposes of this clause (ii),
considered as though such person were a member of the Board on the effective
date of this Plan; (iii) all or substantially all of the assets of the Company
are sold, (in one or a series of related transactions); or (iv) there occurs a
reorganization, merger, consolidation or other corporate transaction involving
the Company (a “Transaction”), other than with a wholly-owned Subsidiary and
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or ultimate parent thereof) more than 50 percent of the
combined voting power of the voting securities of the Company or such surviving
entity, or the ultimate parent thereof, outstanding immediately after such
Transaction.

(g) “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from
time to time.

(h) “Committee” shall mean the Nominating & Governance Committee of the Board,
or such other committee as may be appointed by the Board, which shall be the
administrative committee for the Plan.

(i) “Company” shall mean PartnerRe Ltd., a Bermuda corporation together with any
successor thereto.

(j) “Event” shall mean any of the corporate transactions or events described in
Section 6(d).

(k) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

(l) “Exercise Price” shall mean the purchase price per Share under the terms of
an Option as determined pursuant to Section 7 of the Plan.

(m) “Expiration Date” shall mean the final date of the term of an Option, which
shall be fixed by the Committee pursuant to Section 7(b) of the Plan.

(n) “Fair Market Value” with respect to a Share shall mean, (i) if the Shares
are listed on a national securities exchange, the closing sale price reported as
having occurred on the primary exchange with which the Shares are listed and
traded on such date, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported, or (ii) if the Shares are not
listed on any national securities exchange but are quoted in the National Market
System of the National Association of Securities Dealers Automated Quotation
System (“NASDAQ-NMS”) on a last sale basis, the closing sale price reported on
such date, or, if there is no such sale on that date then on the last preceding
date on which such a sale was reported. If the Shares are not quoted on
NASDAQ-NMS or listed on an exchange, or representative quotes are not otherwise
available, the Fair Market Value shall mean the amount determined by the
Committee in good faith to be the fair market value per Share, on a fully
diluted basis.



--------------------------------------------------------------------------------

(o) “Option” shall mean the right to purchase Shares granted under Section 7.

(p) “Other Share-Based Award” shall mean any right granted under Section 9.

(q) “Outside Director” shall mean any director of the Company who is not an
employee of the Company or any of its Affiliates.

(r) “Participant” shall mean an individual granted an Award under the Plan.

(s) “Person” shall mean an individual, corporation, partnership, limited
partnership, syndicate, person (including, without limitation, a “person” as
defined in Section 13(d)(3) of the Exchange Act), trust, association or entity
or government, political subdivision, agency or instrumentality of a government,
but excluding any of the Company, any Subsidiary or any employee benefit plan
sponsored or maintained by the Company or any Subsidiary.

(t) “Plan” shall mean this PartnerRe Ltd. 2003 Non-Employee Directors Share
Plan, as may be amended from time to time.

(u) “Plan Year” shall mean, with respect to an Outside Director, the period
commencing at the time of election of directors at an annual meeting of
shareholders of the Company (or the election of a class of directors if the
Company then has a classified board), or such Outside Director’s initial
election or appointment to the Board if not at such an annual meeting of
shareholders, and continuing until the close of business of the day preceding
the next annual meeting of shareholders of the Company.

(v) “Policies” shall mean policies established from time to time by the Board as
set forth in Section 4.

(w) “Restricted Share” shall mean any Share granted under Section 8.

(x) “Restricted Share Unit” shall mean a contractual right granted under
Section 8 that is denominated in Shares, each of which represents a right to
receive the value of a Share (or a percentage of such value, which percentage
may be higher than 100%) upon the terms and conditions set forth in the Plan and
the applicable Award Agreement.

(y) “Retainer Fees” shall mean all retainer fees including, without limitation,
meeting or chair fees, payable to an Outside Director in his or her capacity as
such for services to the Board.

(z) “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

(aa) “Shares” shall mean common shares of the Company, $1.00 par value.

(bb) “Subsidiary” shall mean any corporation of which a majority of the
outstanding voting shares or voting power is beneficially owned directly or
indirectly by the Company and otherwise as provided in Section 86 of the
Companies Act 1981 of Bermuda.

Section 3. Eligibility.

All Outside Directors shall be eligible to receive Awards under the Plan.

Section 4. Outside Director Awards.

(a) Awards shall be granted to Outside Directors in accordance with Policies
established from time to time by the Board specifying (i) the classes of
directors (if the Company then has a classified board) to be granted such
Awards; (ii) the type or types of Awards to be granted to Participants under the
Plan; (iii) the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards and (iv) the time(s) at which such Awards shall be granted.

(b) All decisions of the Board and of the Committee shall be final, conclusive
and binding upon all parties, including the shareholders and the Participants.

(c) Notwithstanding the foregoing, the maximum number of Shares to which all
Awards granted to any Outside Director in a single Plan Year may relate shall
not exceed 30,000 for the Chairman or 20,000 for any Outside Director.

Section 5. Administration.

(a) The Plan shall be administered by the Committee. All actions by the
Committee shall be subject to and consistent with the Policies. The Committee
may issue rules and regulations for administration of the Plan. It shall meet at
such times and places as it may determine.

(b) Subject to the terms of the Plan, Policies and applicable law, the Committee
shall have full power and authority to: (i) determine the terms and conditions
of any Award; (ii) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards, or other property, or canceled, forfeited or
suspended, and the method or methods by which Awards may be settled, exercised,
canceled, forfeited or suspended; (iii) determine whether, to what extent, and
under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (iv) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (v) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (vi) determine



--------------------------------------------------------------------------------

whether and to what extent Awards should comply or continue to comply with any
requirement of statute or regulation; (vii) correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee decides necessary or desirable; and (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

Section 6. Shares Available for Awards.

(a) Subject to adjustment as provided below, the number of Shares available for
issuance under the Plan shall be 800,000.

(b) If, after the effective date of the Plan, any Shares covered by an Award, or
to which such an Award relates, terminate, lapse or are forfeited or cancelled,
then the Shares covered by such Award, or to which such Award relates, to the
extent of any such forfeiture or termination, shall again be, or shall become,
available for issuance under the Plan.

(c) Any Shares delivered pursuant to an Award will consist of newly issued
Shares.

(d) In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, share split, reverse share split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of (i) the number and type of Shares (or other
securities or property) which thereafter may be made the subject of Awards,
including without limitation the Share limits set forth in Section 4(c) and
Section 6(a), (ii) the number and type of Shares (or other securities or
property) subject to outstanding Awards, and (iii) the grant, purchase, or
Exercise Price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
however, that the number of Shares subject to any Award denominated in Shares
shall always be a whole number.

Section 7. Options.

Options granted under the Plan shall be, as determined by the Committee,
non-qualified share options for U.S. federal income tax purposes (or other types
of Options in jurisdictions outside the United States), as evidenced by the
related Award documents, and shall be subject to the foregoing and the following
terms and conditions and to such other terms and conditions, not inconsistent
with the provisions of the Plan and the Policies, as the Committee shall
determine:

(a) Exercise Price. The Exercise Price per Share under an Option shall be
determined by the Committee. Except in connection with an action taken pursuant
to Section 6(d), no Option shall be amended or replaced in any manner that would
have the effect of reducing the exercise price of such Option established at the
time of grant thereof.



--------------------------------------------------------------------------------

(b) Term. The term of each Option shall be fixed by the Committee; in no event,
however, shall the period for exercising an Option extend more than 10 years
from the date of grant.

(c) Payment for Shares. Payment for Shares acquired pursuant to Options granted
hereunder shall be made in full upon exercise of the Options (i) in immediately
available funds in United States dollars, by wire transfer, certified or bank
cashier’s check; (ii) by surrender to the Company of Shares that have either
been (A) held by the Participant for at least six-months, or (B) acquired from a
person other than the Company, and have a Fair Market Value equal to such
aggregate Exercise Price; (iii) by delivering to the Company a copy of
irrevocable instructions to a stockbroker to deliver promptly to the Company an
amount of sale or loan proceeds sufficient to pay the aggregate Exercise Price;
(iv) by any combination of (i), (ii), or (iii) above; or (v) by any other means
approved by the Committee.

Section 8. Restricted Shares and Restricted Share Units.

(a) The Committee is hereby authorized to grant, or to provide for the automatic
grant of, Awards of Restricted Shares and Restricted Share Units pursuant to the
Policies to Participants.

(b) Restricted Shares and Restricted Share Units shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote a Restricted Share or the right to receive any
dividend or other right or property), which restrictions may lapse, be lifted or
waived separately or in combination at such time or times, in such installments
or otherwise, as the Committee may deem appropriate.

(c) Any Restricted Share granted under the Plan may be evidenced in such manner
as the Committee may deem appropriate including, without limitation, book-entry
registration or issuance of a share certificate or certificates. In the event
any share certificate is issued in respect of Restricted Shares granted under
the Plan, such certificate shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Shares. During the applicable
restricted period, such certificates shall remain in the custody of the Company
or its agent.

(d) Except as otherwise determined by the Committee pursuant to the Policies
whether in an Award Agreement or otherwise, upon termination of a Participant’s
service (as determined under criteria established by the Committee) for any
reason during the applicable restriction period, all Restricted Shares and all
Restricted Share Units still, in either case, subject to restriction shall be
forfeited.



--------------------------------------------------------------------------------

Section 9. Other Share-Based Awards.

The Committee is hereby authorized to grant, or to provide for the automatic
grant of, such other Awards (including, without limitation, share appreciation
rights and rights to dividends and dividend equivalents) that are denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, Shares (including, without limitation, securities convertible into
Shares) as are deemed by the Committee to be consistent with the purposes of the
Plan and the Policies. Subject to the terms of the Plan and the Policies, the
Committee shall determine the terms and conditions of such Awards. Shares or
other securities delivered pursuant to a purchase right granted under this
Section 9 shall be purchased for such consideration, which may be paid by such
method or methods and in such form or forms, including, without limitation,
cash, Shares, other securities, other Awards, or other property, or any
combination thereof, as the Committee shall determine, the value of which
consideration, as established by the Committee, shall, not be less than the Fair
Market Value of such Shares or other securities as of the date such purchase
right is granted.

Section 10. Receipt of Alternative Awards in Lieu of Retainer Fees.

If and to the extent provided by the Policies, a Participant may elect to
receive up to 100% of his or her Retainer Fees in Alternative Awards which may
be Shares, Restricted Share Units, Options or other Awards, subject to such
terms and conditions as the Committee shall determine.

Section 11. General Provisions Applicable to Awards.

(a) Awards shall be granted for no cash consideration or for such minimal
consideration as may be required by applicable law.

(b) Awards may be granted either alone or in addition to or in tandem with any
other Award or any award granted under any other plan of the Company. Awards
granted in addition to or in tandem with other Awards, or in addition to or in
tandem with awards granted under any other plan of the Company, may be granted
either at the same time as or at a different time from the grant of such other
Awards or awards.

(c) Subject to the terms of the Plan and the Policies, payments or transfers to
be made by the Company upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine including, without
limitation, cash, Shares, other securities, other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
dividend equivalents in respect of installment or deferred payments.



--------------------------------------------------------------------------------

(d) No Award and no right under any such Award, shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or by the laws
of descent and distribution (or in the case of Awards that are forfeited or
canceled, to the Company); provided, however, that, if so determined by the
Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant, and to receive any property distributable, with respect to any
Award upon the death of the Participant. Each Award, and each right under any
Award, shall be exercisable during the Participant’s lifetime only by the
Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative. No Award and no right under any such Award,
may be pledged, alienated, attached, or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company.

(e) Notwithstanding Section 11(d) to the contrary, Awards may be transferred to
family members or trusts during the lifetime of the Participant, and may be
exercised by such transferees in accordance with the terms of such Award, but
only if and to the extent such transfers are permitted by the Committee, subject
to any terms and conditions which the Committee may impose thereon (including
limitations the Committee may deem appropriate in order that offers and sales
under the Plan will meet applicable requirements of registration forms under the
Securities Act specified by the Securities and Exchange Commission). A
beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award document applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.

(f) All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(g) Except to the extent specifically provided to the contrary in any Award
Agreement and subject to Section 12(e), upon a Change in Control, all Awards
shall become fully vested and exercisable, and any restrictions applicable to
any Award shall automatically lapse.

Section 12. Amendment and Termination.

(a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be



--------------------------------------------------------------------------------

made without (i) shareholder approval if such approval is necessary to comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to qualify or comply or (ii) the consent of the
affected Participant, if such action would adversely affect the rights of such
Participant under any outstanding Award. Notwithstanding anything to the
contrary herein, the Committee may amend the Plan in such manner as may be
necessary to enable the Plan to achieve its stated purposes in any jurisdiction
in a tax-efficient manner and in compliance with local rules and regulations.
Without limiting the generality of the foregoing, if the implementation of any
provision of the Plan or any Award would cause any Outside Director to incur
adverse tax consequences under Section 409A or Section 457A of the Code, the
implementation of such provision shall be delayed until the first time at which
the provision’s implementation would not cause adverse tax consequences under
such Section 409A or Section 457A, as applicable.

(b) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any affected Participant or holder or
beneficiary under any Award theretofore granted under the Plan; and provided
further that, except as provided in Section 6(d), no such action shall reduce
the exercise price of any Option established at the time of grant thereof.

(c) The Committee may, in its sole discretion, amend, or otherwise modify,
without Board or shareholder approval, the terms of the Plan or Awards; provided
that such amendment or other modification shall not increase the total number of
shares reserved for purposes of the Plan without the approval of the
shareholders of the Company.

(d) The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, an Event affecting the
Company, or the financial statements of the Company, or of changes in applicable
laws, regulations or accounting principles), whenever the Committee determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

(e) In connection with a Change in Control or an Event, the Committee may, in
its discretion (i) cancel any or all outstanding Awards under the Plan in
consideration for payment to the holder of each such cancelled Award of an
amount equal to the portion of the consideration that would have been payable to
such holder pursuant to such transaction if such Award had been fully vested and
exercisable, and had been fully exercised, immediately prior to such
transaction, less the exercise price if any that would have been payable
therefore, or (ii) if the net amount referred to in clause (i) would be
negative, cancel such Award for no consideration or payment of any kind. Payment
of any amount payable pursuant to the preceding sentence may be made in cash
and/or securities or other property in the Committee’s discretion.



--------------------------------------------------------------------------------

Section 13. Miscellaneous.

(a) No Participant shall have any claim to be granted any Award under the Plan,
and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to each recipient.

(b) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

(c) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the service of the Company. Further, the Board may at
any time terminate the services of a Participant, free from any liability, or
any claim under the Plan, unless otherwise expressly provided in the Plan or in
any Award Agreement or in any other agreement binding the parties.

(d) If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction, or as to any person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.

(e) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

(f) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash, other securities or
other property shall be paid or transferred in lieu of any fractional Shares, or
whether such fractional Shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.

Section 14. Effective Date of Plan.

The Plan shall be effective as of May 22, 2003, the date of its initial approval
by the shareholders of the Company.

Section 15. Term of the Plan.

This Plan shall have a term of ten Plan Years, beginning on the effective date
of the Plan. No Award shall be granted under the Plan after the conclusion of
the tenth Plan Year.



--------------------------------------------------------------------------------

However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award theretofore granted may extend beyond such date, and
the authority of the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board to amend the Plan, shall extend beyond
such date subject to the applicable rules of Section 409A of the Code.

Section 16. Governing Law.

The Plan shall be governed by and construed in accordance with the laws of
Bermuda without regard to conflicts of laws.

*      *      *